                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Samuel DeOrio,                                     )          C/A No. 0:20-4129-RMG-PJG
                                                   )
                               Plaintiff,          )
                                                   )
       v.                                          )                     ORDER
                                                   )
United States of America,                          )
                                                   )
                               Defendants.         )
                                                   )

       The plaintiff has filed this action, pro se, seeking relief pursuant to 42 U.S.C. § 1983.

Plaintiff, an inmate with the Federal Bureau of Prisons, purports to assert a claim of negligence

pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 2671-2680, 1346(b). The

defendants filed a motion to dismiss on May 10, 2021, pursuant to the Federal Rules of Civil

Procedure. (ECF No. 27.) As the plaintiff is proceeding pro se, the court entered an order pursuant

to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), on May 11, 2021, advising the plaintiff of

the importance of a motion to dismiss and of the need for him to file an adequate response. (ECF

No. 28.) The plaintiff was specifically advised that if he failed to respond adequately, the

defendants’ motion may be granted, thereby ending his case.

       Notwithstanding the specific warning and instructions set forth in the court’s Roseboro

order, the plaintiff has failed to respond to the motion. As such, it appears to the court that he does

not oppose the motion and wishes to abandon this action.

       Based on the foregoing, it is

       ORDERED that the plaintiff shall advise the court as to whether he wishes to continue

with this case and to file a response to the defendants’ motion to dismiss within fourteen (14) days

from the date of this order. Plaintiff is further advised that if he fails to respond, this action will



                                             Page 1 of 2
be recommended for dismissal with prejudice for failure to prosecute. See Davis v. Williams,

588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.




                                              __________________________________________
June 15, 2021                         Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




                                           Page 2 of 2
